Case: 12-60315     Document: 00512043571         Page: 1     Date Filed: 11/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 5, 2012
                                     No. 12-60315
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MENG FEI YE,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 352 527


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
        Meng Fei Ye, a native and citizen of the People’s Republic of China,
petitions for review of the Board of Immigration Appeals’s (BIA) decision to
dismiss his appeal from the Immigration Judge’s (IJ) orders denying his motion
for a change of venue and applications for asylum, withholding of removal, and
withholding of removal under the (CAT). He contends that the IJ abused its
discretion by denying his motion for a change of venue, the BIA’s and IJ’s
adverse credibility determinations are not supported by substantial evidence,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60315      Document: 00512043571      Page: 2     Date Filed: 11/05/2012

                                       No. 12-60315

and the IJ violated his due process rights by expressing a personal bias against
him.
       The IJ cited administrative convenience and expeditious treatment of the
case as reasons for denying Ye’s motion for a change of venue from San Antonio,
Texas, to New York, New York. While it may have been more convenient and
cost-effective for Ye to attend immigration proceedings where he lived, Ye has
not explained how witnesses in New York would have provided probative
testimony. Accordingly, Ye has not shown that the IJ abused its discretion by
determining that Ye failed to demonstrate good cause for changing the venue.
See Chow v. INS, 12 F.3d 34, 39 (5th Cir. 1993); In re Rahman, 20 I. & N. Dec.
480, 482-83 (BIA 1992).
       The   adverse     credibility     determinations     are   supported   by   the
inconsistencies between Ye’s interviews with immigration officials, applications
for immigration relief, and testimony at the merits hearing. See 8 U.S.C.
§ 1158(b)(1)(B)(iii). The crux of Ye’s claims for immigration relief was that he
had been persecuted and was likely to be persecuted or tortured in the future for
being a Christian and participating in unauthorized religious activities. Yet Ye
gave inconsistent statements regarding his reason for coming to the United
States and whether he feared returning to China, omitted evidence of past
persecution, and gave differing explanations for the inconsistencies. In addition,
Ye admitted to lying to immigration officials.            Ye’s explanations for the
inconsistencies do not compel the conclusion that no reasonable trier of fact
could have found him incredible. See Wang v. Holder, 569 F.3d 531, 538 (5th
Cir. 2009). Because the credibility determinations withstand review, substantial
evidence supports the decision to deny Ye’s asylum, withholding of removal, and
CAT claims. See Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
       Ye contends that the IJ expressed a personal bias against him by
commenting that the area in China that Ye came from “has an incredibly high
rate of people coming to the United States,” that he lacked advanced education,

                                            2
   Case: 12-60315    Document: 00512043571      Page: 3   Date Filed: 11/05/2012

                                  No. 12-60315

and that he was the eldest son of the family. These comments do not reflect a
level of antagonism that would make fair judgment impossible. See Wang, 569
F.3d at 541. Rather, for the most part, they reflect the IJ’s observation that Ye’s
testimony was incredible in light of the other evidence in the record. Ye has
failed to establish a due process violation.
      Ye’s petition for review is DENIED.




                                        3